Title: From George Washington to Samuel Huntington, 20 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters Passaic Falls Novr 20th 1780
                        
                        I was duly honored with your Excellency’s letter of the 12th and shall properly attend to its important
                            contents.
                        I hope the measures I had previously taken relative to the exchange of prisoners, announced in my letter of
                            the 7th will not be disagreeable to Congress; they were founded on an opinion I had constantly entertained that it was our
                            interest to extend the exchange of officers as far as possible, distinct from all other considerations, and a belief that
                            this was also consonant of the intentions of Congress. In your Excellency’s letter of the 25th of June last, that of
                            General Lincoln of the 22d on the subject of a general exchange is referred to me; in my answer of the 10th of July, I
                            hold up the idea now mentioned in the clearest terms, and the resolution of the 7th of August in consequence, authorising
                            the exchange then in contemplation, is in the same spirit. From these circumstances I readily consented to the subsequent
                            propositions communicated in my letter of the 7th Instant.
                        As the late Act of the 7th for a general exchange revives the question of Accounts, and seems to make a
                            provision for the payment of them requisite prior to an exchange of any part of the Convention Troops, I am induced to
                            take the liberty to offer their explanation of the grounds on which I acted, which I shall be happy may be satisfactory.
                        I shall immediately make a proposal to Sir Henry Clinton for a meeting of Commissioners on the terms now
                            prescribed; though I really apprehend it will either not take place, or be fruitless, as the Enemy seem fixed in the
                            determination not to come into a settlement of Accounts or the payment of any considerable demand on the score of the
                            Convention Troops.
                        Your Excellency may rely that no deviation from the Order of capture shall ever take place in any exchanges
                            made by me, where it has heretofore been done in particular cases, it has not originated with me; except in the instance
                            of General Lincolns two Aids, which the respect due to a General Officer, and the outcome of service dictates.
                        The Arrangement for a removal of all Horses that can be spared from the Army is conformable to our practice
                            all the past winters; and will be punctually executed the moment we go into Quarters.
                        I shall as soon as possible carry into execution the other matters contained in Your Excellencys dispatches,
                            so far as they depend on me. With the most perfect respect, I have the honor to be Your Excellencys Most Obedient, Humble
                            Servant
                        
                            Go: Washington
                        
                        
                            P.S. I omitted acknowledging Your Excellencys favor of the 8th respecting Van Wert, Paulding &
                                Williams—The recompense is ample—it is an evidence of the generosity of Congress, a flattering tribute to the virtue
                                of those Citizens, and must prove a powerful incitement to others to imitate their example.
                        
                            Go: W——n

                    